14-2826
     Chong v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A201 104 168
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   24th day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            REENA RAGGI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   CHEN CHONG, AKA CHEN QIU CHONG,
14            Petitioner,
15
16                    v.                                             14-2826
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Jed. S. Wasserman, Law Office of Ng
25                                       & Wasserman, PLLC, New York, New
26                                       York.
27
28   FOR RESPONDENT:                     Benjamin C. Mizer, Acting Assistant
29                                       Attorney General, Civil Division;
1                               Eric W. Marsteller, Senior
2                               Litigation Counsel, Office of
3                               Immigration Litigation; Juria L.
4                               Jones, Trial Attorney, Office of
5                               Immigration Litigation, United
6                               States Department of Justice,
7                               Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13       Petitioner Chen Chong, a native and citizen of the People’s

14   Republic of China, seeks review of a July 10, 2014, decision

15   of the BIA affirming an April 25, 2013, decision of an

16   Immigration Judge (“IJ”) denying Chong’s application for

17   asylum, withholding of removal, and relief under the Convention

18   Against Torture (“CAT”).   In re Chong Chen, No. A201 104 168

19   (B.I.A. July 10, 2014), aff’g No. A201 104 168 (Immig. Ct. N.Y.

20   City Apr. 25, 2013).   We assume the parties’ familiarity with

21   the underlying facts and procedural history in this case.

22       We have reviewed the IJ’s decision as modified by the BIA.

23   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

24   (2d Cir. 2005).   The applicable standards of review are well


                                   2
1    established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

2    Holder, 562 F.3d 510, 513 (2d Cir. 2009).

3    I.   Rejection of Late Documents

4         Under 8 C.F.R. § 1003.31(c), the IJ may set a deadline for

5    the submission of documents and after the deadline may deem the

6    opportunity to file them waived.    The IJ “retains the authority

7    to determine how to treat an untimely filing.”      Exec. Office

8    for Immigration Review, U.S. Dep’t of Justice, Immigration

9    Court Practice Manual § 3.1(d)(ii) (2013).    When an IJ rejects

10   documents because they are untimely, this Court reviews that

11   decision for abuse of discretion.     Dedji v. Mukasey, 525 F.3d

12   187, 191 (2d Cir. 2008).   An IJ has discretion to depart from

13   the filing deadline when an alien demonstrates both good cause

14   for a departure and a likelihood of substantial prejudice from

15   enforcement of the deadline.   Id. at 192.

16        On January 25, 2012, the IJ set a March 1, 2013 deadline

17   for submission of documents.   On March 26, 2013, Chong sought

18   to submit letters from his aunt and church, photographs, and

19   an amendment to his asylum application.      The IJ rejected the

20   evidence because Chong made no motion for an extension of time


                                    3
1    to file the documents beyond the deadline and provided no

2    explanation for the late filing.

3        The IJ did not abuse his discretion in rejecting Chong’s

4    March 26 submission.       Chong was represented by counsel, had

5    over a year to gather evidence prior to the deadline, and

6    provided no reason for the late submission.           Moreover, as

7    discussed   below,   the    IJ   reasonably   found   that   Chong’s

8    mistreatment did not amount to persecution, and none of Chong’s

9    rejected evidence is likely to have altered that finding.

10   II. Past Persecution

11       Past persecution is a “threat to the life or freedom of,

12   or the infliction of suffering or harm upon, those who differ

13   in a way regarded as offensive.”      Matter of Acosta, 19 I. & N.

14   Dec. 211, 222 (B.I.A. 1985), overruled, in part, on other

15   grounds, INS v. Cardoza-Fonseca, 480 U.S. 421 (1987); accord

16   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir.

17   2006).   Past persecution can be based on harm other than threats

18   to life or freedom, including “non-life-threatening violence

19   and physical abuse,” Beskovic v. Gonzales, 467 F.3d 223, 226

20   n.3 (2d Cir. 2006), but the harm must be sufficiently severe

21   to rise above “mere harassment,” Ivanishvili, 433 F.3d at 341.
                                       4
1    The   difference      between     harassment        and        persecution     is

2    “necessarily    one    of   degree       that    must     be    decided   on   a

3    case-by-case basis.”        Id.

4          The IJ reasonably found that Chong did not establish past

5    persecution.    Chong testified that he was arrested and detained

6    for a week, during which he was slapped in the face, and that

7    he had to pay a fine to be released.            Chong did not testify that

8    the assault caused any serious injury, and he did not seek

9    medical treatment after his release.             Nor does Chong argue that

10   the fine he was forced to pay amounts to economic persecution.

11   Guan Shan Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 67 (2d

12   Cir. 2002).    Under these circumstances, the IJ reasonably found

13   that Chong did not establish past persecution.

14   III. Well-Founded Fear of Persecution

15         To show a well-founded fear of persecution in the absence

16   of any evidence of past persecution, an alien must show a

17   reasonable possibility that authorities in her country are

18   either aware of her activities or are likely to become aware

19   of them.    Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir.

20   2008).     An alien may make this showing either by offering

21   evidence that “‘he or she would be singled out individually for
                                          5
1    persecution’” or by “prov[ing] the existence of a ‘pattern or

2    practice in his or her country . . . of persecution of a group

3    of persons similarly situated to the applicant.’”         Kyaw Zwar

4    Tun v. INS, 445 F.3d 554, 564 (2d Cir. 2006) (quoting 8 C.F.R.

5    § 208.13(b)(2)(iii)).

6           The agency reasonably concluded that Chong did not show

7    that he would be singled out individually for persecution.        See

8    id.    Chong testified that his aunt told him that the police were

9    still looking for him, and he submitted a letter from his mother

10   stating the same, but the IJ reasonably gave limited weight to

11   this    evidence   because   neither    witness   was   subject    to

12   cross-examination, and Chong’s mother was not in China at the

13   time of the events in question.      See Xiao Ji Chen v. U.S. Dep’t

14   of Justice, 471 F.3d 315, 342 (2d Cir. 2006).     Otherwise, Chong

15   submitted no evidence that Chinese authorities are aware or are

16   likely to become aware of his practice of Christianity.           Kyaw

17   Zwar Tun, 445 F.3d at 565.

18          The IJ also reasonably found that the Chinese government

19   does not have a pattern or practice of persecuting Christians.

20   To prevail in showing persecution of a particular group, a

21   petitioner must demonstrate that the harm to that group is
                                      6
1    “systemic or pervasive.”       In re A-M-, 23 I. & N. Dec. 737, 741

2    (BIA 2005); see Mufied v. Mukasey, 508 F.3d 88, 92-93 (2d Cir.

3    2007); see also Santoso v. Holder, 580 F.3d 110, 112 n.1 (2d

4    Cir. 2009).       According to the State Department’s 2010 Report

5    on International Religious Freedom, scholars estimate that

6    there are around 102 million Christians in China (the official

7    number is 23 million).         The report reveals only sporadic,

8    localized harassment of underground Christian groups.            In some

9    areas,    local    authorities    approved    of   underground   church

10   activities in spite of the official state ban.

11       Based     on    this   evidence,    the   IJ   reasonably   required

12   locality-specific evidence of persecution in Fujian, Chong’s

13   home province.      Jian Hui Shao v. Mukasey, 546 F.3d 138, 156-57

14   (2d Cir. 2008).        The 2010 Report makes no mention of any

15   harassment of Christians in Fujian, and Chong submitted no other

16   evidence indicating any such mistreatment.            Accordingly, the

17   IJ reasonably denied Chong’s claim based on a pattern or

18   practice of persecution.         Mufied, 508 F.3d at 92-93.

19       For the foregoing reasons, the petition for review is

20   DENIED.    As we have completed our review, any stay of removal

21   that the Court previously granted in this petition is VACATED,
                                         7
1   and any pending motion for a stay of removal in this petition

2   is DISMISSED as moot.   Any pending request for oral argument

3   in this petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                               FOR THE COURT:
7                               Catherine O=Hagan Wolfe, Clerk




                                  8